Citation Nr: 0108766	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  98-07 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, variously described as a 
borderline personality disorder and a nervous disorder, and 
presently claimed as schizophrenia.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Klinefelter's syndrome with impotence.


REPRESENTATION

Appellant represented by:	John Self, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The appellant had active military service from July 1976 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and October 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the above 
claims.  In May 2000, a hearing was held before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c).

At the May 2000 hearing, the appellant submitted a notice of 
disagreement with respect to a May 1999 rating decision which 
denied service connection for a right shoulder disorder under 
the provisions of 38 U.S.C.A. § 1151.  A statement of the 
case was issued by the RO on May 5, 2000.  A review of the 
record before the Board does not reveal that the appeal of 
this issue has been perfected by the filing of a timely 
substantive appeal.  Accordingly, the Board presently does 
not have jurisdiction to review this issue.  


REMAND

The Board cannot decide, at this point, whether either of the 
appellant's claims should be reopened.  Where a claimant has 
filed an application to reopen a claim and VA has notice of 
the existence of evidence that may be sufficient to reopen 
the claim, VA has a duty to inform the claimant of the 
necessity to submit that evidence to complete his application 
for benefits.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996). 

In his May 2000 testimony, the appellant referenced receiving 
treatment at the VA Medical Center in Tuscaloosa immediately 
after his discharge from service.  If available, records of 
such treatment likely would be highly pertinent to either or 
both of his claims to reopen.  These records, however, are 
not presently contained in the claims file.  Also, a review 
of the record reveals that the appellant more recently has 
been treated for the claimed conditions at the VA Medical 
Center in Birmingham.  While records of some of the treatment 
he has received at this facility have been obtained, it 
appears that other records are missing and may still be 
available based on the information submitted by the appellant 
at the time of the May 2000 Travel Board hearing, which shows 
he has been continuing to receive treatment.  Accordingly, a 
remand is required in order to obtain all of the appellant's 
treatment records from the Tuscaloosa and Birmingham VA 
Medical Centers.  In that regard, it is noted that VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and must be considered 
when deciding a claim for benefits.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

A review of the record also reveals a letter from James 
Ramage, Ph.D., which indicates that the appellant was treated 
for various complaints in late 1978 and early 1979 (i.e., 
within the first year after his discharge from service).  It 
appears that a diagnosis of dysthymia may have been rendered 
at that time.  It is not clear from Dr. Ramage's letter 
whether records from this treatment exist, but such records 
may be sufficient to reopen these claims.  Therefore, the RO 
should request these records.

The appellant also testified that he is receiving Social 
Security disability benefits, although it is not clear 
whether receipt of such benefits is based on a psychiatric 
disability or Klinefelter's syndrome.  In any event, VA is 
required to obtain evidence from the Social Security 
Administration, including decisions by an administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
Therefore, the RO should request these records. 

Finally, it is noted that the appellant's reopening claims 
must be remanded for review and consideration by the RO as to 
whether any further development and notification action is 
required in accordance with the directions contained in VBA 
Fast Letter No. 01-13 (Feb. 5, 2001) (claims to reopen must 
be fully developed in accordance with the provisions of the 
Veterans Claims Assistance Act of 2000, except that a VA 
examination or medical opinion will not be scheduled or 
obtained, respectively, unless it is first determined that 
new and material evidence sufficient to reopen the claim has 
been submitted).

Accordingly, these claims are REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the appellant's 
complete medical records from the 
Tuscaloosa and Birmingham VA Medical 
Centers from 1978 to the present.  

2. The RO should request that the appellant 
complete the appropriate release so that 
the RO can request his medical records 
from Dr. James Ramage for treatment 
provided during 1978-79.  When requesting 
these records, the RO should specify that 
actual treatment records, as opposed to 
simply summaries, are preferred, if 
available.  

3.  The RO should obtain the appellant's 
medical and adjudication records from the 
Social Security Administration (SSA).  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to the appellant's claims to 
reopen.  See VBA Fast Letter No. 01-13 
(Feb. 5, 2001) (claims to reopen must be 
fully developed in accordance with the 
provisions of the VCAA, except that a VA 
examination or medical opinion will not be 
scheduled or obtained, respectively, 
unless it is first determined that new and 
material evidence sufficient to reopen the 
claim has been submitted).  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

5.  Thereafter, readjudicate the 
appellant's claims, with consideration of 
the entire record and all applicable laws 
and regulations.  See 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  If any benefit sought 
on appeal remains denied, provide the 
appellant and his attorney a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant need take no action unless otherwise notified.  
He has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



